FIRST DIVISION
                                                               Filed: 5-14-07

No. 1-05-2493

THE PEOPLE OF THE STATE OF ILLINOIS,                           )       Appeal from the
                                                               )       Circuit Court of
                        Plaintiff-Appellee,                    )       Cook County.
                                                               )
                v.                                             )       No. 05 CR 7923
                                                               )
CLEO BELL,                                                     )       Honorable
                                                               )       Joseph M. Claps,
                        Defendant-Appellant.                   )       Judge Presiding.


       JUSTICE ROBERT E. GORDON delivered the opinion of the court:

       Defendant Cleo Bell was convicted of possession of a controlled substance with intent to

deliver after a bench trial. A sentencing hearing was conducted where mitigation and aggravation

were presented. The trial court sentenced defendant to 38 months in the Illinois Department of

Corrections, with a credit of 122 days for time served while awaiting sentencing, and assessed

fines and fees in the amount of $1,114. Defendant filed a motion for a new trial, which was

denied. Defendant appeals arguing that (1) the trial court violated defendant’s sixth amendment

right to confront witnesses against him when the trial court did not allow defendant to cross

examine the surveillance officer as to his exact surveillance location, (2) the trial court erred by

failing to appoint new counsel to represent defendant on his posttrial claim that his attorney took

insufficient steps to locate a key witness, and (3) the trial court improperly assessed a $20 Violent

Crime Victims Assistance Fund fine.1


       1
           Defendant has withdrawn his argument that the imposition of the $5 Spinal Cord Injury
No. 1-05-2493


                                         BACKGROUND

        Officers Fron and Purvis of the Chicago police department were part of a surveillance

team in the area of a vacant lot located at 4413 West Gladys Street (subject property) on March

1, 2005, at approximately 11 a.m. Officer Fron was the surveillance officer for the operation.

Officer Fron testified that he had a southwest view of the subject property from an elevated

position approximately 20 feet above ground level. Officer Purvis was positioned at the West

4300 block of Adams Street and was in radio contact with Officer Fron but did not have a view of

the subject property.

        From his surveillance point, Officer Fron observed defendant standing alone in the vacant

lot located at the subject property yelling “blows” to passing motorists and pedestrians. Officer

Fron testified that the nearest person to defendant was 80 to 90 feet away. About eight or nine

minutes after setting up surveillance, Officer Fron observed a blue automobile driven by a white

male pull over to the curb of the street in front of defendant. After a brief conversation, the driver

of the blue automobile handed defendant money, which he placed in his pants pocket. Officer

Fron then observed defendant walk approximately 30 feet to a covered black garbage can.

Without opening the garbage can, the defendant retrieved a brown paper bag that was wedged

between the plastic lid covering the garbage can and the garbage can itself. Defendant opened the



Paralysis Cure Research Trust Fund fine is unconstitutional in light of our Illinois Supreme

Court’s decision in People v. Jones, 223 Ill. 2d 569, 605-06 (2006), which upheld the fine’s

constitutionality.

                                                  2
No. 1-05-2493


brown paper bag and removed a clear plastic bag containing several shiny items. Defendant

removed one of the shiny items, placed the clear plastic bag inside the brown paper bag and

returned the brown paper bag to its original location wedged between the garbage can and the

garbage can lid. Defendant walked back to the blue automobile and handed the shiny item to the

driver. The driver of the blue automobile drove off after receiving the shiny item and was never

stopped by the police.

       Believing that he had witnessed a drug transaction, Officer Fron radioed Officer Purvis to

pick him up from his surveillance location. Together, the officers proceeded to defendant’s

location in Officer Purvis’s squad car. Officer Fron lost sight of defendant for approximately two

to three minutes while traveling from his surveillance location to defendant’s location. The

officers arrived at the subject property and detained the defendant. The nearest person to

defendant when the police detained him was 30 feet away. Officer Fron then went to the subject

garbage can and retrieved the brown bag, which contained a clear plastic bag and five tinfoil

packets containing suspected heroin. After the officers placed defendant under arrest, a search of

defendant’s person revealed $74, but no narcotics.

       The officers then transported defendant and the suspected narcotics to the police station.

The officers placed the five tinfoil packets of suspected heroin, the brown paper bag, and the clear

plastic bag into an inventory bag, wrote the case information on the inventory bag, entered the

same information into the station computer, and assigned the inventory bag and its contents an

inventory number and gave it to the officer in charge of evidence. One of the tinfoil packets

tested positive for .1 gram of heroin.

                                                 3
No. 1-05-2493


       Defendant was subsequently charged by information with possession of a controlled

substance with intent to deliver and possession of a controlled substance with intent to deliver

within 1,000 feet of a school. 720 ILCS 570/401(d), 407(b) (West 2004).

       At trial, Officer Fron testified that he observed defendant from an elevated position, 20

feet above ground level, on March 1, 2005, alone, pacing and yelling “blows” to passing motorists

and pedestrians from the subject property. Defendant was as close as 60 and as far as 90 feet

away from Officer Fron’s surveillance point depending on defendant’s movement during the eight

to nine minutes the officer maintained sight of him. Officer Fron testified that he observed

defendant under premium weather conditions, he had an unobstructed view of defendant and he

used binoculars periodically during his surveillance. He also testified that the nearest person to

defendant other than the driver of the blue vehicle during the surveillance was at least 80 to 90

feet away from defendant. On cross-examination, Officer Fron testified that the surveillance

location that he was using that day was frequently used by police to monitor the area around the

subject property because the area was known to have high narcotics activity. Defense counsel

showed Officer Fron a defense exhibit consisting of a blank piece of paper with a drawn

intersection depicting Gladys Street and Kostner Avenue not drawn to scale. Officer Fron was

asked to mark the exhibit with the letter “D” to indicate where the officer first observed defendant

and he did so. Defense counsel then asked if the officer would place an “S” on the exhibit to

mark the officer’s surveillance location at which point the prosecution invoked the surveillance

location privilege. The following took place at trial:

                               “Q.     Officer, with respect to this D, would you be able to

                                                  4
No. 1-05-2493


                indicate with an S approximately where your surveillance location

                was?

                       A.      It is actually private property. So I don’t know if I

                am obliged to give up that location.

                       Q.      I am not asking you to give up the location. I am

                asking you to indicate with an S approximately where your

                surveillance location was on this diagram.

                       MR PARK (prosecutor): Objection.

                       THE COURT:What is the objection?

                       MR. PARK:       Judge, as the officer indicated, marking on

                that even though not to scale rough drawing, he would still give up

                that location. It is private property. Other people’s safety and

                officers may be at risk. The officer can testify as to the distance,

                the angle, whether there was [an] obstruction or not, whether he

                was elevated, whether he used binoculars, to what direction he was

                looking at. All that should suffice for the Defense’s ability to cross-

                examine him on officer’s ability to observe. But marking on that

                rough diagram not to scale may jeopardize safety of others.

                       THE COURT:It sounds like the State is invoking the

                secrecy of the surveillance location. What is your position on that?

                       DEFENSE COUNSEL:                Judge, I don’t think this is

                                           5
No. 1-05-2493


                       going to reveal the location. I am not saying what building were

                       you in, where in the building were you.

                              THE COURT:You can ask questions about the direction he

                       was facing. He has given you a distance. But marking on the plat

                       you have there would significantly identify which building, which

                       would cause difficulty for the people who are apparently giving the

                       police permission. Objection sustained. *** He can testify if his

                       view was going south, east, west, if he was in front or behind, but I

                       will not allow him to mark on the paper."

       After the invocation of the surveillance privilege, defense counsel cross-examined Officer

Fron as to what direction the defendant was facing from the officer’s surveillance point and

whether any trees obstructed the officer’s view of defendant. The officer answered that he had a

southwest view of the defendant and that his view was unobstructed. Officer Fron was also asked

to describe his familiarity with the area and describe buildings and landmarks in the area, which he

did.

       Defendant testified on his own behalf at trial and claimed that he was in the area because

he worked in a garage located near the subject property with his partner, Phillip Baker.

Defendant testified that he was walking to his partner’s home, located on West Gladys Street, to

wake his partner so that they could open the garage, when two police officers stopped him in a

squad car on Van Buren Street. He testified that one of the officers exited the car on Van Buren

Street and walked through a nearby alley to Gladys Street, while the other officer drove defendant

                                                 6
No. 1-05-2493


to the subject property. He testified that when he and the officer reached 4413 West Gladys

Street, he was placed under arrest and that the $74 found on his person was from working in the

garage.

          On direct examination, defendant testified that he was in the vacant lot at the subject

property, but on cross-examination stated that he was never in the vacant lot on that day. At one

point in his testimony, the defendant stated that he was headed to the garage when the police

stopped him and, as noted, at another point that he was coming from the garage when he was

stopped.

          The trial court found defendant guilty of possession of a controlled substance with intent

to deliver and not guilty of possession of a controlled substance with intent to deliver within 1,000

feet of a school.

          Before the court heard arguments on the motion for new trial, the parties discussed the

contents of the presentence investigation report (PSI). According to the PSI, defendant made the

following statement to his probation officer:

          “I asked my public defender to subpoena my co-worker [Phillip Baker] and my

          public defender told me that he called my co-worker and my co-worker said he

          wants nothing to do with this case. I know that my public defender was lying

          because my co-worker does not have a telephone.”

          Immediately thereafter, the trial court inquired into defense counsel’s efforts to secure the

testimony of defendant’s partner, Phillip Baker. The following took place on the day of

sentencing:

                                                    7
No. 1-05-2493


                        “THE COURT:             *** [D]id your client

                make that request to contact his co-worker.

                        DEFENSE COUNSEL:                That’s part of the problem. The

                problem is finding out who the co-worker is and where they live ***. I

                was provided with an address that is a vacant lot ***. So, the closest

                person that lived to the vacant lot was by the name of Phillip C. Baker. I

                had a phone number. When I called, the person answered, said that this is

                the wrong number ***. I’m not sure how to contact this unknown person

                that lives in a vacant lot and can’t be tracked down by any sort of

                information number. Simultaneously, the defendant wanted to demand

                trial, so that’s the best I can do, Judge.

                        THE COURT:His allegation that you told him that this co-worker

                had nothing to do with this case is accurate?

                        DEFENSE COUNSEL:                Yes. I don’t see *** we would like

                to have the co-worker.

                        THE COURT:No, I understand that. Here’s the problem I’m

                trying to get to. After you made this contact with this person when the

                original address was a vacant lot, did you report what your findings were

                to your client?

                        DEFENSE COUNSEL:                Oh, right. I might have said

                something along the lines if this person was in fact Mr. Baker, the co-

                                           8
No. 1-05-2493


                       worker, perhaps he didn’t want anything to do with the case. They are

                       refusing to identify themselves or say, you know, they know anything

                       about the case.

                               THE COURT:Okay. Mr. Bell, did you give your attorney a name

                       or just ****

                               DEFENDANT:             The name. His name

                       is Phillip Baker.

                               THE COURT:The person that your attorney said that he called and

                       the guy said it was the wrong number.

                               DEFENDANT:             He said [sic] he called him.

                               THE COURT:That’s what he’s saying.

                               DEFENSE COUNSEL:               I also went to the scene too, Judge,

                       took pictures, sent an investigator.

                               THE COURT:I remember those pictures. So, the parties want to

                       proceed?"

       The trial court did not appoint new counsel to represent defendant in his ineffective

assistance of counsel claim. The defendant then moved for a new trial, arguing that the court

erred by allowing the State to invoke the surveillance location privilege and arguing that the State

did not prove defendant guilty beyond a reasonable doubt because there was a question of

whether the police officer could observe the defendant hand something to the driver of the blue

automobile because of the officer’s vantage point. Specifically, the defendant argued that, had the

                                                 9
No. 1-05-2493


State revealed the surveillance location the evidence would have shown that the officer’s view of

the alleged transaction would have been obstructed by the blue automobile’s roof. The motion

for new trial was denied and the defendant was sentenced to 38 months with a credit for 122 days

for time served while awaiting sentencing. Defendant filed a timely appeal.

                                              ANALYSIS

        Defendant argues that the trial court violated his sixth amendment right to confront

witnesses against him when it allowed the State to invoke the surveillance location privilege. U.S.

Const., amend. VI (“In all criminal prosecutions, the accused shall enjoy the right *** to be

confronted with the witnesses against him). Defendant asserts that the trial court should have

required Officer Fron to reveal his exact surveillance point based on this court’s decision in

People v. Knight, 323 Ill. App. 3d 1117 (2001).

        “A defendant has a fundamental right to confront witnesses against him, but the trial court

may limit the scope of cross-examination.” People v. Quinn, 332 Ill. App. 3d 40, 43 (2002). The

right to cross-examine is not absolute and is satisfied when “the defendant is permitted to expose

the fact finder to facts from which it can assess [the] credibility and reliability of the witness.”

Quinn, 332 Ill. App. 3d at 43. The latitude permitted on cross-examination is largely left to the

discretion of the trial court and its determination “will not be disturbed ‘absent a clear abuse of

discretion that resulted in manifest prejudice.’ ” Quinn, 332 Ill. App. 3d at 43, quoting People v.

Criss, 294 Ill. App. 3d 276, 279-80 (1998).

        The State has the benefit of a qualified privilege regarding disclosure of secret surveillance

locations. Quinn, 332 Ill. App. 3d at 43. “The need for disclosure is decided on a case-by-case

                                                   10
No. 1-05-2493


basis, balancing the public interest” in preserving and holding secret the surveillance location with

the defendant’s need of disclosure of the surveillance location to prepare a defense. Quinn, 332
Ill. App. 3d at 43. Trial courts should endeavor to protect the “public interest in keeping the

exact surveillance location secret” but also take steps necessary “to ensure accurate fact[-]

finding.” Quinn, 332 Ill. App. 3d at 43. Factors relevant in the trial court’s analysis regarding the

public interest in nondisclosure are “the crime charged, the possible defenses, and the potential

significance of the privileged information.” Quinn, 332 Ill. App. 3d at 43. The disclosure of a

surveillance point will be compelled if the privileged information is material to the issue of guilt.

Quinn, 332 Ill. App. 3d at 44, citing Knight, 323 Ill. App. 3d at 1126-27.

       Defendant argues that had the officer revealed his exact surveillance location the evidence

would have established that Officer Fron did not see the hand-to-hand transaction from his

vantage point because the roof of the blue automobile would have obstructed the officer’s view.

In essence, defendant argues that the trial court abused its discretion by limiting the cross-

examination of Officer Fron because the issue of whether Officer Fron observed the hand-to-hand

transaction was material to the issue of defendant’s guilt. We find no abuse of discretion in the

trial court’s limitation of the cross-examination of Officer Fron.

       Defendant was allowed to cross-examine Officer Fron extensively with respect to his

surveillance, lighting conditions, any possible obstructions, the officer’s familiarity with the area

under surveillance, whether the officer used binoculars during the surveillance, whether the officer

was in uniform, and the distance of the nearest individual to the defendant both during

surveillance and at the time of the arrest. Without pinpointing the exact surveillance location,

                                                  11
No. 1-05-2493


defendant was permitted to establish the officer’s position sufficiently enough to allow the trial

court to assess the officer’s credibility and reliability. The defense presented no evidence that

would illustrate that the roof of the auto would have blocked the officer’s view. We conclude

that the trial court properly granted the State a qualified privilege regarding the disclosure of the

exact surveillance location of Officer Fron. Criss, 294 Ill. App. 3d at 281-82.

       We find that the Knight case upon which defendant relies factually distinguishable from

the case at bar. In Knight, this court found prejudicial error when the application of the privilege

of nondisclosure severely hampered the defendant’s ability to cross-examine the surveillance

officer to cast doubt on his testimony. Knight, 323 Ill. App. 3d at 1128. However, the identity of

the defendant was contested, and the police officer admitted that “from his observation of

defendant he could not recall what type of jacket he was wearing.” Knight, 323 Ill. App. 3d at

1120. In addition, a church pastor testified that the defendant had been helping unload the church

van at the location where defendant was arrested and that she never saw defendant selling drugs.

Knight, Ill. App. 3d at 1120. Defendant and defendant’s girlfriend testified that another man

known as “D.C.” wore a jacket similar to defendant’s jacket and was selling drugs in the area.

Knight, 323 Ill. App. 3d at 1120-21. Furthermore, the officer testified that he saw the defendant

take money in exchange for an object, but no money was recovered from the defendant during the

custodial search or during the police station inventory of defendant’s possessions immediately

after defendant’s arrest. Knight, 323 Ill. App. 3d at 1119-20.

       Unlike the circumstances in Knight, identity was not at issue in this case. The testimony

adduced at trial established that defendant was standing on a vacant lot yelling “blows” to passing

                                                  12
No. 1-05-2493


motorists and pedestrians, that a blue automobile arrived at the location, that after a short

conversation with the driver of the blue automobile defendant relocated to a lone garbage can,

removed a shiny item from a hidden bag, and walked back to the blue automobile. The evidence

also established that the defendant was arrested only two to three minutes later, a custodial search

revealed that defendant no longer possessed the shiny item on his person that he was observed

with only moments prior, that the defendant was in possession of $74, and that the bag defendant

was seen removing the shiny item from contained five more shiny items containing a substance

that tested positive for heroin. Considering the public’s interest in preserving the secrecy of the

surveillance location that is used often to monitor drug activity in the area, and the relative

insignificance of the exact point of surveillance in light of the specificity uncovered on cross-

examination, we conclude that the trial court properly granted the State a qualified privilege

regarding the disclosure of the exact surveillance location of Officer Fron.

       Alternatively, defendant argues that the court erred by not conducting an in camera

hearing outside the presence of defendant and his counsel to determine if the public interest in

withholding the location of the surveillance point outweighed the defendant’s need of the

information to prepare his defense. Defendant argues that in camera proceedings are required

upon the prosecution’s invocation of the surveillance privilege. We disagree.

       Knight requires that in camera proceedings be held outside the presence of defendant and

his counsel only after a preliminary showing by defendant that the surveillance location would

assist in his defense. In Knight, this court held that, “Upon recognizing the need for disclosure of

surveillance points at trial,” the trial court “should order an in camera hearing out of the presence

                                                  13
No. 1-05-2493


of the defendant and defense counsel.” (Emphasis added.) Knight, 323 Ill. App. 3d at 1127. We

find that the trial court complied with the direction of Knight by weighing the public’s interest in

nondisclosure of the surveillance with defendant’s need for the information to develop his defense.

The testimony of Officer Fron established that the surveillance point was used frequently to

monitor drug activity in the area and that the surveillance point was located on private property.

The trial court then allowed defense counsel to address the need for disclosure of the exact

surveillance point. Defense counsel responded that he was not asking the officer to reveal his

exact surveillance location but only asking the officer to place an “S” in an area somewhere on the

drawing that defense counsel presented to the officer. After hearing argument from both parties,

the court recognized law enforcement’s need for nondisclosure of the surveillance location and

the jeopardy of the lives of officers and private individuals who cooperate with law enforcement if

the surveillance location was revealed. As a result, the trial court engaged in the balancing

required by Knight and did not err in not ordering an in camera proceeding.

       Defendant then argues that the trial court erred by failing to appoint new counsel to

represent him on his posttrial ineffective assistance of counsel claim. “To prevail on a claim of

ineffective assistance of counsel, a defendant must show that his attorney committed such serious

errors as to fall beyond an objective standard of reasonableness, and that, without those

objectively unreasonable errors, there was a reasonable probability that his trial would have

resulted differently.” This is a two prong test. People v. Ward, 371 Ill. App. 3d 382, 434 (2007),

citing Strickland v. Washington, 466 U.S. 668, 687-94, 80 L. Ed. 2d 674, 693-98, 104 S. Ct.
2052, 2064-68 (1984); People v. Albanese, 104 Ill. 2d 504, 526 (1984). In Strickland, the United

                                                 14
No. 1-05-2493


States Supreme Court delineated the two-prong test to use when evaluating whether a defendant

was denied the effective assistance of counsel in violation of the sixth amendment. Under

Strickland, a defendant must demonstrate that counsel’s performance was deficient and that such

deficient performance substantially prejudiced defendant. Strickland, 466 U.S. at 687, 80 L. Ed.
2d at 693, 104 S. Ct. at 2064. Our Illinois Supreme Court has stated that to demonstrate

performance deficiency, a defendant must establish that counsel’s performance was below an

objective standard of reasonableness. People v. Edwards, 195 Ill. 2d 142, 163 (2001). In

evaluating sufficient prejudice, "[t]he defendant must show that there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding[s] would have been

different. A reasonable probability is a probability sufficient to undermine confidence in the

outcome." Strickland, 466 U.S. 694, 80 L. Ed. 2d at 698, 104 S. Ct. at 2068.

       As noted, defendant gave defense counsel the name of defendant’s coworker, but defense

counsel failed to locate him and call him to testify.

       Defendant cannot satisfy the second element of his ineffective assistance of counsel claim

because he was not sufficiently prejudiced by his counsel’s failure to secure the testimony of

Phillip Baker. As noted, defendant testified that he was in the area where he was arrested because

he was either coming from the garage where he worked or going to Phillip Baker’s home to wake

him so that they could open the garage for the day. The testimony of Phillip Baker would simply

have established that defendant was in the same area that the officer testified he saw him selling

narcotics. Because defendant was not prejudiced by counsel’s failure to locate Phillip Baker or

secure his testimony, the trial court did not err in failing to appoint new counsel to represent

                                                  15
No. 1-05-2493


defendant in his pro se posttrial motion. Albanese, 104 Ill. 2d at 525 (specifically authorizing

Illinois courts to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice if

that course is easier).

        We nevertheless address defendant’s claim that counsel’s failure fell below an objective

standard of reasonableness.

        When determining the effectiveness of counsel we must look at his entire performance

during trial from opening statement to closing argument. People v. Gleason, 240 Ill. App. 3d
249, 257 (1992). As the United States Supreme Court in Strickland cautioned, in reviewing an

attorney’s actions, courts should give deference to the attorney’s decisions. Strickland, 466 U.S.

at 689, 80 L. Ed. 2d at 694, 104 S. Ct. 2065. "[A] court must indulge a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance." Strickland,
466 U.S. at 689, 80 L. Ed. 2d at 694, 104 S. Ct. at 2064. A mistake in trial strategy or tactics,

without more, does not amount to ineffective assistance of counsel. Ward, 371 Ill. App. 3d at

434. Counsel’s trial strategy is "virtually unchallengeable." People v. Palmer, 162 Ill. 2d 465,

476 (1994).

        Defendant cites People v. Krankel, 102 Ill. 2d 181 (1984), to support his argument that

defense counsel’s actions fell below objective standards of reasonableness. In Krankel, defense

counsel failed to contact an alibi witness or present an alibi defense at trial. Krankel, 102 Ill. 2d at

187-89. The parties agreed that the court should have appointed counsel to represent the

defendant in his pro se posttrial challenge to his attorney’s competence at trial. Krankel, 102 Ill.
2d at 187-89. Our Illinois Supreme Court remanded the case for a new hearing on the

                                                  16
No. 1-05-2493


defendant’s posttrial motion with newly appointed counsel. Krankel, 102 Ill. 2d 189.

        The following rule developed in interpreting Krankel. “New counsel is not automatically

required in every case in which a defendant presents a pro se posttrial motion alleging ineffective

assistance of counsel. Rather, when a defendant presents a pro se posttrial claim of ineffective

assistance of counsel, the trial court should first examine the factual basis of the defendant’s claim.

If the trial court determines that the claim lacks merit or pertains only to matters of trial strategy,

then the court need not appoint new counsel and may deny the pro se motion. However, if the

allegations show possible neglect of the case, new counsel should be appointed.” People v.

Moore, 207 Ill. 2d 68, 77-78 (2003), citing People v. Chapman, 194 Ill. 2d 186 (2000); People v.

Bull, 185 Ill. 2d 179 (1998); People v. Munson, 171 Ill. 2d 158 (1996); People v. Nitz, 143 Ill. 2d
82, 134 (1991) (and cases cited therein).

        The operative concern for the reviewing court is whether the trial court conducted an

adequate inquiry into the defendant’s pro se allegations of ineffective assistance of counsel.

People v. Johnson, 159 Ill. 2d 97 (1994). “During this evaluation, some interchange between the

trial court and trial counsel regarding the facts and circumstances surrounding the allegedly

ineffective representation is permissible and usually necessary in assessing what further action, if

any, is warranted on a defendant’s claim.” Moore, 207 Ill. 2d at 78. Trial counsel may simply

answer questions posed by the trial court and explain the facts and circumstances surrounding the

defendant’s allegations. Moore, 207 Ill. 2d at 78. A brief discussion between the trial court and

the defendant may be sufficient to examine whether the defendant’s claims have merit. Moore,
207 Ill. 2d at 78. Moreover, the trial court can assess defendant’s allegations of ineffective

                                                   17
No. 1-05-2493


assistance on its knowledge of counsel’s performance at trial. Moore, 207 Ill. 2d at 79.

          We earlier quoted the entire discussion of record concerning defendant’s pro se posttrial

motion. We find the trial court’s examination of defendant’s claim sufficient. The trial court

asked defense counsel to explain why he was not able to secure the testimony of Phillip Baker.

Defense counsel explained that the address that defendant gave him led counsel to a vacant lot.

After visiting the vacant lot defense counsel searched the phone book and found a Phillip C.

Baker that lived in the area. Defense counsel telephoned the number for Phillip C. Baker and was

told that he had the wrong number. Defense counsel also sent an investigator to the scene. The

trial court properly found defendant’s pro se posttrial motion meritless after inquiring into the

matter.

          Furthermore, we cannot say that defense counsel’s performance fell below objective

standards of reasonableness. As noted, defense counsel was given a name and address for Phillip

Baker. Defense counsel visited the address and discovered a vacant lot. After discovering that

the address was a vacant lot, defense counsel attempted to call Phillip C. Baker and sent an

investigator to the scene, but was unable to locate the witness. Defense counsel’s efforts are

indicative of due diligence in discharging his duties to the defendant and not indicative of an

abandonment of defendant’s case. Furthermore, the record reveals that defendant urged defense

counsel to demand trial despite not having yet secured the testimony of Phillip Baker. Since

counsel undertook to demand trial at defendant’s request, defendant was not entitled to new

counsel. People v. Crane, 145 Ill. 2d 520, 533 (1991) (holding that defendant was not entitled to

new counsel because defense counsel presented the case in the manner which the defendant

                                                  18
No. 1-05-2493


requested).

       Defendant also contends that the trial court erred by imposing a $20 fine for the Violent

Crime Victims Assistance Fund. 725 ILCS 240/10(c)(2) (West 2004). We agree. The plain

language of the statute states that this fine may be imposed only if no other fine is imposed. 725

ILCS 240/10(c)(2) (West 2004). Here, the court also imposed a controlled substance assessment.

Therefore, because another fine was ordered in this case, the imposition of the Violent Crime

Victims Assistance Fund penalty was improper.

                                          CONCLUSION

       For the foregoing reasons, we affirm the judgment of the circuit court of Cook County as

modified by this opinion. The trial court did not err by limiting the cross-examination of Officer

Fron by allowing the State to invoke the surveillance location privilege because the public interest

in keeping the location secret outweighed the defendant’s interest in disclosure to prepare his

defense. The trial court did not err by not appointing new counsel to investigate defendant’s

posttrial pro se motion of ineffective assistance because defendant was not prejudiced by defense

counsel’s failure to secure the testimony of defendant’s coworker nor did counsel’s inability to

locate the coworker fall below objective standards of reasonableness in discharging his duties to

defendant. The trial court erred by imposing a $20 fine for the Violent Crime Victims Assistance

Fund because the court properly imposed a controlled substance assessment.

       Affirmed as modified.

       McBRIDE, P.J. and GARCIA, J., concur.



                                                 19
No. 1-05-2493




                20